Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 20 were previously pending. Claims 1, 3-5, 7, 9, 12 and 20 were amended, and claims 10,11,14,15 & 19 were canceled in the reply filed March 15, 2021. Claims 1-9, 12-13, 16-18 and 20-24 are currently pending.
Response to Arguments
Applicant’s arguments filed with respect to the rejections made under § 103 have been fully considered but are moot in view of new grounds of rejection.
	Applicant’s arguments with respect to claim(s) 1-9, 12-13 and 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant’s arguments pertaining to the newly amended features are moot because the previously cited references are not used to teach the newly amended features.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8 & 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 8 recites the limitation "in response to receiving the user interaction" in the second line of the claim. There is insufficient antecedent basis for this limitation in the claim, as there is no previous step that recites “receiving a user interaction,” in claim 1. The nearest basis is at the end of Claim 1, where it recites “the particular phrase to be output for user interaction, the user interaction usable for performance of a service.”
Claim 18 recites the limitation "in response to receiving the user interaction" in the second sentence of the claim. There is insufficient antecedent basis for this limitation in the claim, as there is no previous step that recites “receiving a user interaction,” in claim 16. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9 & 22 are rejected under 35 U.S.C. 103(a)(1) as being unpatentable over SiliconAngle (https://www.youtube.com/watch?v=9JbmAw1E-Wg&t=424s) in view of Schrantz et al. (Pub. No.: US 20030144922 A1).
Regarding claim 1, SiliconAngle teaches:
A method (See time stamp 7:33, “Let’s go buy shoes”) comprising: 
generating, at a controller, a snapshot of content displayed at a user interface screen, the content corresponding to a web page of a website, (See timestamp 7:46, the examiner is interpreting the image of the pair of sneakers as a snapshot of content, wherein the snapshot corresponds to “shoespring.com,” a web page of a website)
determining a domain based on the snapshot; (See timestamp 7:46, the examiner is interpreting “shoespring.com” as the domain)
analyzing the snapshot to identify two or more user interface elements within the displayed content, (See timestamp 7:46, “Buy this item”, “See more like this” and “Ask a question”) wherein: 
at least one user interface element; (See timestamp 7:46, “Buy this item”) and 
a respective user interface element is further associated with one or more actions for a user to perform; (See timestamp 7:46, “See more like this”)
generating, prior to receiving a user query, a particular phrase based on the domain and the at least one user interface element different from the automated interactive support prompt; (See timestamp 7:58-8:06, “so now I’m going to basically swipe through the products, find the ones I want, and then go buy them” and See timestamp 8:20, “Nice! Your order is complete…” The examiner is interpreting the confirmation of purchase message for the initial purchase shown in the video as the particular phrase and the subsequent user transactions for additional purchases of shoes as the user query.)
SiliconAngle teaches generating the particular phrase. However, SiliconAngle does not teach the following limitations at least one user interface element is different from an automated interactive support prompt and generating the automated interactive support prompt based on the particular phrase to be output for user interaction, the user interaction usable for performance of a service. However, with respect to the aforementioned limitation, Schrantz et al teaches a user interface element different from the automated interact support prompt. (See “1101” & “1102” in Fig 11 and P: 0056, “The seller may identify the item as a product by entering…” The examiner is interpreting the search box as the user interface element) and generating an automated interactive support prompt based on the particular phrase (See P: 0168, “The buyer is asked to rate his experience…” The examiner is interpreting the post purchase survey request as the automated interactive support prompt) 
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the virtual assistance method of SiliconAngle, to include an automated interactive support prompt and a user interface element different from the automated interactive support prompt, as taught by Schrantz, in order to allow consumers to rate the other party in the transaction. (Schrantz, P: 0003)
	Regarding claim 2, SiliconAngle/Schrantz teaches the limitations of Claim 1, and SiliconAngle further teaches:
	The method (See time stamp 7:33, “Let’s go buy shoes”) of claim 1,
generating a virtual chat-bot; (See time stamp 7:36, “Hey David! What are you looking for today?”) 
SiliconAngle teaches generating and displaying the particular phrase at the user interface screen via the virtual chat-bot (See timestamp 8:20). However, SiliconAngle does not teach displaying the automated interactive support prompt at the user interface screen via the virtual chat-bot. However, with respect to the aforementioned limitation, Schrantz et al teaches generating and displaying automated interactive support prompt based on the particular phrase. (See P: 0168, “The buyer is asked to rate his experience…” The examiner is interpreting the post purchase survey request as the automated interactive support prompt.)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the virtual assistance method of SiliconAngle, to include an automated interactive support prompt, as taught by Schrantz, in order to allow consumers to rate the other party in the transaction. (Schrantz, P: 0003)
	Regarding claim 3, SiliconAngle/Schrantz teaches the limitations of Claim 1, and SiliconAngle further teaches:
	The method (See timestamp 7:33, “Let’s go buy shoes”) of claim 1,
	wherein analyzing the snapshot to identify two or more user interface elements within the displayed content (See timestamp 7:46, “Buy this item”, “See more like this” and “Ask a question”) comprises: 
	accessing at least one user interface element recognition model that is trained to recognize user interface elements; (See user interface elements at timestamp 7:47, The examiner is interpreting the user interface display module that causes the pop-up of user interface elements: “buy this item,” “see more like this” and “ask a question”, as the user interface element recognition module) and 
inputting the snapshot into the at least one user interface element recognition model to identify the user interface element. (See user interface element options given upon “Sneakers” snapshot at timestamp 7:47)
	Regarding claim 4, SiliconAngle/Schrantz teaches the limitations of Claim 1, and SiliconAngle further teaches:
	The method (See time stamp 7:33, “Let’s go buy shoes”) of claim 1,
	further comprising: identifying one or more actions associated with the respective user interface element (See screen swipe through product catalog at 8:00) based on: 
	accessing at least one model that is trained to recognize user interface element actions; (See screen tap on “Buy this item” user interface element at timestamp 8:05) 
	inputting the respective user interface element into the at least one model to identify the one or more actions associated with the respective user interface element. (See screen transition from chatbot screen to website product page at timestamp 8:06)
	Regarding claim 7, SiliconAngle/Schrantz teaches the limitations of Claim 1, and SiliconAngle further teaches:
	The method (See time stamp 7:33, “Let’s go buy shoes”) of claim 1,
	wherein the domain is associated with one or more services selected from the group consisting of: booking a flight, booking a hotel, booking a rental car, ordering food, and an electronic commerce service. (See timestamp 7:46, the examiner is interpreting “shoespring.com” as the domain for an online shoe store)

	The method (See time stamp 7:33, “Let’s go buy shoes”) of claim 1, further comprising: 
	generating and displaying the particular phrase (See timestamp 8:20, “Nice! Your order is complete…” The examiner is interpreting the confirmation of purchase message for the initial purchase shown in the video as the particular phrase), and 
	multiple user queries. (See timestamp 7:58-8:06, “so now I’m going to basically swipe through the products, find the ones I want, and then go buy them” and See timestamp 8:20, “Nice! Your order is complete…” The examiner is interpreting the confirmation of purchase message for the initial purchase shown in the video as the particular phrase and the subsequent user transactions for additional purchases of shoes as multiple user queries.) 
	However, SiliconAngle does not teach the following limitations
	generating a second automated interactive support prompt in response to receiving the user interaction, and 
	displaying the second automated interactive support prompt at the user interface screen to build a conversation.
However, with respect to the aforementioned limitation, Schrantz et al teaches generating an automated interactive support prompt based on the particular phrase (See P: 0168, “The buyer is asked to rate his experience…” The examiner is interpreting the post purchase survey request as the automated interactive support prompt) 

effective filing date of the claimed invention to modify the virtual assistance method of SiliconAngle, to include an automated interactive support prompt, as taught by Schrantz, in order to allow consumers to rate the other party in the transaction. (Schrantz, P: 0003)
	Regarding claim 9, SiliconAngle/Schrantz teaches the limitations of Claim 8, and SiliconAngle further teaches:	
	The method (See time stamp 7:33, “Let’s go buy shoes”) of claim 8,
	wherein generating the automated interactive support prompt comprises: 	identifying, based on analyzing the snapshot, a second user interface element in the content different from an automated interactive support prompt; (See timestamp 7:46, “Buy it now”)
	determining an action respectively associated with the second user interface element; (See timestamp 7:46, the examiner is interpreting the associated action as buying the product)
	generating a second phrase based on the previously received user interaction, the domain, the second user interface element, and the action respectively associated with the second user interface element (See timestamp 8:16, “Nice! Your order is complete…”); and
	generating the particular phrase, and multiple user queries. (See timestamp 7:58-8:06)
 	However SiliconAngle does not teach wherein generating the second automated interactive support prompt comprises: generating the second automated interactive support prompt based on the second phrase. However, with respect to the aforementioned limitation, Schrantz et al teaches generating an automated interactive support prompt based on the particular phrase (See P: 0168, “The buyer is asked to rate his experience…” The examiner is interpreting the post purchase survey request as the automated interactive support prompt) 
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the virtual assistance method of SiliconAngle, to include an automated interactive support prompt, as taught by Schrantz, in order to allow consumers to rate the other party in the transaction. (Schrantz, P: 0003)
	Regarding claim 22, SiliconAngle/Schrantz teaches the limitations of Claim 1, and SiliconAngle further teaches:	
	The method (See time stamp 7:33, “Let’s go buy shoes”) of claim 1, wherein:
	generating, at a controller, a snapshot of content displayed at a user interface screen further comprises: capturing one or more portions of source code corresponding to the web page that displays content at the user interface screen. (See timestamp 7:46, see picture of sneakers and “shoespring.com”)

Claims 12, 13, 16-18, 20 & 24 are rejected under 35 U.S.C. 103(a)(1) as being unpatentable over SiliconAngle (https://www.youtube.com/watch?v=9JbmAw1E-
	Regarding claim 12, SiliconAngle teaches 
	An apparatus (See phone at timestamp 7:35) comprising:
A user interface screen configured to display content associated with a domain for a particular service; (See timestamp 7:46, the examiner is interpreting “shoespring.com” as the domain and shoe products as content associated with the domain) and
the controller configured to: generate a snapshot of the content displayed at the user interface screen, the content corresponding to a web page of a website; (See timestamp 7:46, the examiner is interpreting the image of the pair of sneakers as a snapshot of content, wherein the snapshot corresponds to “shoespring.com,” a web page of a website)
	analyze the snapshot to identify two or more user interface elements within the displayed content, (See timestamp 7:46, “Buy this item”, “See more like this” and “Ask a question”) wherein: 
	at least one user interface element; (See timestamp 7:46, “Buy this item”) and 
	a respective user interface element is further associated with one or more actions for a user to perform; (See timestamp 7:46, “See more like this”)
	generate, prior to receiving a user query, a particular phrase based on the domain and the at least one user interface element different from the automated interactive support prompt; (See timestamp 7:58-8:06, “so now I’m going to basically swipe through the products, find the ones I want, and then go buy them” and See 
	SiliconAngle teaches generating the particular phrase. However, SiliconAngle does not teach the following limitations at least one user interface element is different from an automated interactive support prompt and generate the automated interactive support prompt based on the particular phrase; and display the automated interactive support prompt at the user interface screen for user interaction, the user interaction usable for performance of a service. However, with respect to the aforementioned limitations, Schrantz et al teaches a user interface element different from the automated interact support prompt. (See “1101” & “1102” in Fig 11 and P: 0056, “The seller may identify the item as a product by entering…” The examiner is interpreting the search box as the user interface element) and generating and displaying an automated interactive support prompt based on the particular phrase. (See P: 0168, “The buyer is asked to rate his experience…” The examiner is interpreting the post purchase survey request as the automated interactive support prompt.)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the virtual assistance method of SiliconAngle, to include an automated interactive support prompt and a user interface element different from the automated interactive support prompt, as taught by Schrantz, 
	SiliconAngle in view of Schrantz teaches a controller configured to: generate a snapshot of the content. However, SiliconAngle in view of Schrantz does not teach the following limitations an apparatus comprising: a memory; and a controller coupled to the memory and to the user interface screen. However, with respect to the aforementioned limitations, Brown et al teaches  
	a memory; (See memory 124 and 132 in Fig 1) and 
	a controller coupled to the memory and to the user interface screen, (See processor 134 in Fig 1)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the controller in SiliconAngle in view of Schrantz to include an apparatus, a memory and a controller coupled to both the memory and the user interface screen, as taught by Brown, in order to allow the virtual assistant to act as an effective interface that allows users to seek information they desire. (Brown, P: 0004)
	Regarding claim 13, SiliconAngle/Schrantz/Brown teaches the limitations of Claim 12, and SiliconAngle further teaches:
	The apparatus (See timestamp 7:35) of claim 12,
generating a virtual chat-bot; (See time stamp 7:36, “Hey David! What are you looking for today?”) 
SiliconAngle teaches generating and displaying the particular phrase at the user interface screen via the virtual chat-bot. However, SiliconAngle does not teach displaying the automated interactive support prompt at the user interface screen via the virtual chat-bot. However, with respect to the aforementioned limitation, Schrantz et al teaches generating and displaying automated interactive support prompt based on the particular phrase. (See P: 0168, “The buyer is asked to rate his experience…” The examiner is interpreting the post purchase survey request as the automated interactive support prompt.)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the virtual assistance method of SiliconAngle, to include an automated interactive support prompt, as taught by Schrantz, in order to allow consumers to rate the other party in the transaction. (Schrantz, P: 0003)
Regarding claim 16, SiliconAngle teaches
A computer program product with program instructions executable by a controller (See timestamp 7:35) to cause the controller to: 
generate a snapshot of content displayed at the user interface screen, the content corresponding to a web page of a website; (See timestamp 7:46, the examiner is interpreting the image of the pair of sneakers as a snapshot of content, wherein the snapshot corresponds to “shoespring.com,” a web page of a website)
determine a domain based on the snapshot; (See timestamp 7:46, the examiner is interpreting “shoespring.com” as the domain)
analyze the snapshot to identify two or more user interface elements within the displayed content, (See timestamp 7:46, “Buy this item”, “See more like this” and “Ask a question”) wherein: 
at least one user interface element; (See timestamp 7:46, “Buy this item”) and 
a respective user interface element is further associated with one or more actions for a user to perform; (See timestamp 7:46, “See more like this”)
generating, prior to receiving a user query, a particular phrase based on the domain and the at least one user interface element different from the automated interactive support prompt; (See timestamp 7:58-8:06, “so now I’m going to basically swipe through the products, find the ones I want, and then go buy them” and See timestamp 8:20, “Nice! Your order is complete…” The examiner is interpreting the confirmation of purchase message for the initial purchase shown in the video as the particular phrase and the subsequent user transactions for additional purchases of shoes as the user query)
SiliconAngle teaches generating the particular phrase. However, SiliconAngle does not teach the following limitations at least one user interface element is different from an automated interactive support prompt and generating the automated interactive support prompt based on the particular phrase to be output for user interaction, the user interaction usable for performance of a service. However, with respect to the aforementioned limitation, Schrantz et al teaches a user interface element different from the automated interact support prompt. (See “1101” & “1102” in Fig 11 and P: 0056, “The seller may identify the item as a product by entering…” The examiner is interpreting the search box as the user interface element) and generating an automated interactive support prompt based on the particular phrase. (See P: 0168, “The buyer is asked to rate his experience…” The examiner is interpreting the post purchase survey request as the automated interactive support prompt.)

effective filing date of the claimed invention to modify the virtual assistance method of SiliconAngle, to include an automated interactive support prompt and a user interface element different from the automated interactive support prompt, as taught by Schrantz, in order to allow consumers to rate the other party in the transaction. (Schrantz, P: 0003)
	SiliconAngle in view of Schrantz teaches a computer program product with program instructions executable by a controller. However SiliconAngle in view of Schrantz does not teach the following limitations A computer program product for generating an automated interactive support service, the computer program product comprising a computer readable storage medium. However, with respect to the aforementioned limitations, Brown et al teaches a computer readable storage medium with program instructions; (See memory 124 and 132 in Fig 1) and (See P: 0055, L: 1-7)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the controller in SiliconAngle in view of Schrantz to include computer readable storage medium with program instructions, as taught by Brown, in order to allow the virtual assistant to act as an effective interface that allows users to seek information they desire. (Brown, P: 0004)
	Regarding claim 17, SiliconAngle/Schrantz/Brown teaches the limitations of Claim 16, and SiliconAngle further teaches:
	The computer program product (See timestamp 7:35) of claim 16, wherein the program instructions are also executable by the controller to cause the controller to: 
generate, by the controller, a virtual chat-bot (See timestamp 7:36, “Hey David! What are you looking for today?”) 
SiliconAngle teaches generating and displaying the particular phrase at the user interface screen via the virtual chat-bot. However, SiliconAngle does not teach display, by the controller, the automated interactive support prompt at the user interface screen via the virtual chat-bot. However, with respect to the aforementioned limitation, Schrantz et al teaches generating and displaying automated interactive support prompt based on the particular phrase. (See P: 0168, “The buyer is asked to rate his experience…” The examiner is interpreting the post purchase survey request as the automated interactive support prompt.)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the virtual assistance method of SiliconAngle, to include an automated interactive support prompt, as taught by Schrantz, in order to allow consumers to rate the other party in the transaction. (Schrantz, P: 0003)
	Regarding claim 18, SiliconAngle/Schrantz/Brown teaches the limitations of Claim 16, and SiliconAngle further teaches:	
	The computer program product of claim 16, wherein the program instructions (See timestamp 7:35) are also executable by the controller to cause the controller to:
	generating and displaying the particular phrase (See timestamp 8:20, “Nice! Your order is complete…” The examiner is interpreting the confirmation of purchase message for the initial purchase shown in the video as the particular phrase), and 
the products, find the ones I want, and then go buy them” and See timestamp 8:20, “Nice! Your order is complete…” The examiner is interpreting the confirmation of purchase message for the initial purchase shown in the video as the particular phrase and the subsequent user transactions for additional purchases of shoes as multiple user queries.) 
	However, SiliconAngle/Schrantz does not teach generate, by the controller, a second automated interactive support prompt in response to receiving the user interaction; and 
display, by the controller, the second automated interactive support prompt at the user interface screen to build a conversation.
 However, with respect to the aforementioned limitation, Schrantz et al teaches generating an automated interactive support prompt based on the particular phrase. (See P: 0168, “The buyer is asked to rate his experience…” The examiner is interpreting the post purchase survey request as the automated interactive support prompt) 
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the virtual assistance method of SiliconAngle, to include an automated interactive support prompt, as taught by Schrantz, in order to allow consumers to rate the other party in the transaction. (Schrantz, P: 0003)
	Regarding claim 20, SiliconAngle/Schrantz/Brown teaches the limitations of Claim 16, and SiliconAngle further teaches: 
The computer program product (See timestamp 7:35) of claim 16
	wherein the domain is associated with one or more services  selected from the group consisting of booking a flight, booking a hotel, booking a rental car, ordering food, and an electronic commerce service. (See timestamp 7:46, the examiner is interpreting “shoespring.com” as the domain for an online shoe store)
	Regarding claim 24, SiliconAngle/Schrantz/Brown teaches the limitations of Claim 16, and SiliconAngle further teaches:
	The computer program product (See timestamp 7:35) of claim 16, wherein: 
	program instruction to generate, at a controller, a snapshot of content displayed at the user interface screen further comprise program instructions executable by a controller to cause the controller to: capture one or more portions of source code corresponding to the web page that displays content at the user interface screen. (See timestamp 7:46, see picture of sneakers and “shoespring.com”)

Claims 5-6 are rejected under 35 U.S.C. 103(a)(1) as being unpatentable over SiliconAngle (https://www.youtube.com/watch?v=9JbmAw1E-Wg&t=424s) in view of Schrantz et al. (Pub. No.: US 20030144922 A1) further in view of Bachrach et al. (Pub. No.: US 2019/0251165 A1)
	Regarding claim 5, SiliconAngle/Schrantz teaches the limitations of Claim 1, and SiliconAngle further teaches:
	The method (See time stamp 7:33, “Let’s go buy shoes”) of claim 1,, 
	wherein generating the particular phrase (See timestamp 8:20) comprises:
data associated with the domain (See particular phrase generated based on order at timestamp 8:15). 
	However, SiliconAngle does not teach parsing a plurality of scripts to generate a plurality of phrases; selecting a sample phrase from the plurality of phrases based on a user interface element different from the automated interactive support prompt; and modifying the sample phrase based on data associated with the domain to generate the particular phrase. However, with respect to the aforementioned limitation, Bachrach et al teaches 
parsing a plurality of scripts to generate a plurality of phrases; (see P: 0034, the examiner is interpreting the templates as scripts and responses as phrases)
selecting a sample phrase from the plurality of phrases based on the user interface element intent; (see P: 0034)
and modifying the sample phrase based on a session profile to generate the particular phrase. (see P: 0034 and P: 0048)
	It would’ve been prima facie obvious to one of ordinary skill in the art as of the 
effective filing date of the claimed invention to modify the phrase generation method of 
SiliconAngle, to include parsing scripts, selecting from a plurality of generated phrases and modifying the sample phrase, as taught by Bachrach, to improve conversational modelling. (Bachrach, P: 0004)
	Regarding Claim 6, SiliconAngle/Schrantz/Bachrach teaches the limitations of Claim 5, and SiliconAngle further teaches:
	SiliconAngle teaches generating the particular phrase (See timestamp 8:20). However, SiliconAngle does not teach the following limitation wherein the plurality of scripts comprises at least one of a website script, a human agent script, or a user interface application script. However, with respect to the aforementioned limitation Bachrach et al teaches the plurality of scripts comprises a human agent script (P: See Fig 5A and B, 0067 and 0068). 
	It would’ve been prima facie obvious to one of ordinary skill in the art as of the 
effective filing date of the claimed invention to modify the phrase generation method of 
SiliconAngle, to include parsing a human agent script, as taught by Bachrach, to improve conversational modelling. (Bachrach, P: 0004)

Claim 21 is rejected under 35 U.S.C. 103(a)(1) as being unpatentable over SiliconAngle (https://www.youtube.com/watch?v=9JbmAw1E-Wg&t=424s) in view of Schrantz et al. (Pub. No.: US 20030144922 A1) further in view of Expedia (https://www.youtube.com/watch?v=ZFo6SdIh7mc)
	Regarding claim 21, SiliconAngle/Schrantz teaches the limitations of Claim 1, and SiliconAngle further teaches:	
	The method (See time stamp 7:33, “Let’s go buy shoes”) of claim 1, wherein:
	the one or more actions for the user to perform are selected from the group consisting of: selecting a single item from among a group of pre-defined items (See timestamp 7:46, “Buy this now” or  “See more like this”), selecting a task (See timestamp 7:46, “Buy this now” or  “See more like this”). However, SiliconAngle/Schrantz does not teach the following limitations selecting from among one or more attributes, inputting at least one attribute via an entry prompt and inputting a string of text via an entry prompt and an attribute is selected from the group consisting of: a location, a date value, and a rating value.  However, with respect to the aforementioned limitation Expedia teaches
	selecting from among one or more attributes (See timestamp 0:11, “San Francisco”), inputting at least one attribute via an entry prompt (See timestamp 0:21, “9/3”), and inputting a string of text via an entry prompt (See timestamp 0:27, “How many nights?... 2”); and 
	an attribute is selected from the group consisting of: a location, a date value, and a rating value. (See timestamp 0:27, “That’s 2 nights in San Francisco… on September 3, 2016”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the virtual chatbot of SiliconAngle in view of Schrantz, to select from one or more attributes, as taught by Expedia, to supply the customer with the best deals. (Expedia, timestamp 0:42)

Claim 23 is rejected under 35 U.S.C. 103(a)(1) as being unpatentable over SiliconAngle (https://www.youtube.com/watch?v=9JbmAw1E-Wg&t=424s) in view of Schrantz et al. (Pub. No.: US 20030144922 A1) further in view of Brown et al. (Pub. No.: US 2013/0174034 A1) further in view of Expedia (https://www.youtube.com/watch?v=ZFo6SdIh7mc)
	Regarding claim 23, SiliconAngle/Schrantz/Brown teaches the limitations of Claim 16, and SiliconAngle further teaches:
	The computer program product (See timestamp 7:35) of claim 16, wherein: 
the one or more actions for the user to perform are selected from the group consisting of: selecting a single item from among a group of pre-defined items (See timestamp 7:46, “Buy this now” or  “See more like this”), selecting a task (See timestamp 7:46, “Buy this now” or  “See more like this”). However, SiliconAngle/Schrantz does not teach the following limitations selecting from among one or more attributes, inputting at least one attribute via an entry prompt and inputting a string of text via an entry prompt and an attribute is selected from the group consisting of: a location, a date value, and a rating value.  However, with respect to the aforementioned limitation Expedia teaches
	selecting from among one or more attributes (See timestamp 0:11, “San Francisco”), inputting at least one attribute via an entry prompt (See timestamp 0:21, “9/3”), and inputting a string of text via an entry prompt (See timestamp 0:27, “How many nights?... 2”); and 
	an attribute is selected from the group consisting of: a location, a date value, and a rating value. (See timestamp 0:27, “That’s 2 nights in San Francisco… on September 3, 2016”),
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the virtual chatbot of SiliconAngle in view of Schrantz further in view of brown, to select from one or more attributes, as taught by Expedia, to select from one or more attributes, as taught by Expedia, to supply the customer with the best deals. (Expedia, timestamp 0:42)
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OGHOSAMAMWEN AGBONLAHOR whose telephone number is (571)270-1295. The examiner can normally be reached on 8:00AM - 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the 

/OGHOSAMAMWEN AGBONLAHOR/ 
Examiner 
Art Unit 3628 
/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
April 1, 2021